Brett Field
State Bar No. 24050596
STROMBERG STOCK, P.L.L.C.
8750 North Central Expressway, Suite 625
Dallas, Texas 75231
Telephone: (972) 458-5353
Facsimile: (972) 861-5339
E-mail: Brett@strombergstock.com
Attorney fOT Defendant, lntec Communications, LLC

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ROY GIESSON and DONALD LEE,                         §
                                                    §
                                                    §       CIVIL ACTION:
                Plaintiffs,                         §       2: 19-cv-00173-JRG
                                                    §
v.                                                  §
                                                    §
INTEC COMMUNICATIONS, LLC and                       §
TEKKCOMM, LLC                                       §
                                                    §
                Defendants.                         §


                      INTEC COMMUNICATIONS, LLC'S MOTION
                   TO DISMISS OR FOR MORE DEFINITE STATEMENT

        COMES NOW INTEC COMMUNICATIONS, LLC ("Intec"), a Defendant herein,

who files this its Motion to Dismiss or For More Definite Statement under Rules 8(a) and (d), and

12(b)(6), 12(e) and 12(f) of the Federal Rules of Civil Procedure, as to Plaintiffs Original

Complaint ("the Complaint"), and in support thereof, would show as follows:

                              A.    SUMMARY OF THE MOTION

        Plaintiffs Roy Giesson and Donald Lee ("Plaintiffs") state that the gravamen of their

Complaint is that they was not paid for all hours worked, including overtime for work they

allegedly perfonned in excess of 40 hours per week while employed by the named Defendants.

Plaintiffs do not specifically state which of the named Defendants employed them (Intec has no
                                               Page I of6
record of ever employing said Plaintiffs). As against Intec, however, Plaintiffs have plead no facts

which allege any specific wrongdoing by Intec or what Intec allegedly did in connection with co-

defendant Tekkcomm, LLC ("Tekkcomm"). Instead, the Complaint references Suddenlink

Communications ("Suddenlink"), but Suddenlink is not a named party to the lawsuit. The

Complaint fails to meet the minimum requirements of pleading under the Federal Rules of Civil

Procedure, and it should therefore be dismissed or the Plaintiff should be forced to replead with

more specificity.

                            B.    PROCEDURAL BACKGROUND

        I.     The Complaint alleges against Intec and Tekkcomm violations of the Fair Labor

Standards Act, as amended, 29 U.S.C. §216 ("FLSA").

       2.      There are no factual averments in the Complaint which specifically identify what

actions or failure to act are alleged to have been committed by Intec. Instead, Plaintiffs make

conclusory statements that Defendants, jointly and severally, hired and employed the Plaintiffs

and supervised the Plaintiffs. The Plaintiffs, however, also indicate that Suddenlink provided them

with materials for the jobs they completed, which the Plaintiffs obtained from Suddenlink in Tyler,

Texas. The Plaintiffs also assert that they were prohibited from working for any other contractor

or company other than Suddenlink. The Plaintiffs, however, never provide any facts about what

Intec did or did not do specifically, nor is Intec even mentioned in the Complaint other than as a

party to the litigation, and without supporting facts the allegations are nothing more than

conclusions to which Intec is unable to determine what it is alleged to have done wrong.

       3.      The Complaint also contains certain allegations which are not alleged to have

occurred jointly and severally, but instead simply name "Defendants." These allegations are all

conclusory and do not identify which defendant is alleged to have committed the act or failed to

                                             Page 2 of6
commit the act complained of, again making it impossible to know what Intec has allegedly done

or failed to do that is improper.

       4.      In particular, the Complaint fails to specify any acts, omissions or statements by

lntec which, even if made as alleged, constitute actionable misconduct by lntec. A discussion of

the specific allegations (in bold) and their insufficiencies is illustrative of the paucity of any

pleading of wrongdoing as to Intec.

A.     Plaintiffs aver that they were hired by the Defendants on or about November 5, 2018.

        (Complaint @ ~ 6, p. 2).

       There is no fact pled that supports this conclusory statement as to Intec. It is not alleged

that Intec ever hired or paid the Plaintiffs or was responsible for payment to the Plaintiffs or how

Plaintiffs were employed by Intec.

B.      Plaintiffs aver that "Defendants would provide the addresses in which the work was

        to be completed." (Complaint @ ~ 12, p. 3).

        Again, there is no fact pled that supports this conclusory statement, nor is there anything

tying Intec to any relationship with the Plaintiffs.

C.      Plaintiffs assert that "Defendants have repeatedly and willfully violated, and continue

        to willfully violate, Sections 6 and 7 of the FLSA by failing to pay Plaintiffs and other

        similarly situated employees, or former employees, for the hours worked by such

        employees, by failing to pay Plaintiff and others for all overtime hours worked."

        (Complaint @ ~ 23, p. 3).

        It is unclear if Plaintiffs assert they were hired by Tekkcomm or Intec and which company

allegedly failed to pay them and whether this claim is for unpaid regular time, unpaid overtime, or

both. The allegation further fails to address the specific sections of the FLSA violated.

                                              Page 3 of6
D.     "The materials needed for the jobs to be performed were supplied by Suddenlink

       Communications." (Complain t @ ~ 9, page 2).

       The Complaint is devoid of any allegation that indicates how Suddenlink is or may be

connected with the named Defendants, and does not allege that Intec provided any equipment

required for the work they completed.

E.     "Plaintiffs usually worked approximately 60 hours per week." (Complaint @ ~19, p.

       3).

       This is a conclusory statement with no facts pled to support it. It does not state for which

Defendants the Plaintiffs worked and how the Defendants are allegedly connected.

F.     Defendants did not keep track of the hours worked by Plaintiffs (Complaint @ ~ 20,

       p.3).

       This is a conclusory statement with no fact pled which supports it and no allegation of

which Intec had any duty to track the hours of the Plaintiffs. There is nothing here that alleges

misconduct by Intec.

G.     Plaintiffs assert that Defendants violated FLSA (Complaint @ ~ 28 and 29, p.4).

       This statement is conclusory based on the previously addressed conclusory statements, and

does not show that Intec ever employed the Plaintiffs or how or why Intec owed any duty to pay

Plaintiffs for regular or overtime work, how Intec would be responsible for Plaintiffs time records

or what duty Intec has to maintain records for an employee of another company.

       4.      In short, there are no facts pled which indicate Intec's involvement with the

Plaintiffs, a duty owed to the Plaintiffs by Intec or wrongdoing by Intec against the Plaintiffs. The

Plaintiffs do not allege that Intec ever paid them regular wages, let alone overtime wages. The

Plaintiffs also do not allege specific misconduct against Intec, instead simply grouping the

                                             Page 4 of6
defendants together in the alleged wrongdoing. The Complaint attempts to sidestep the burden of

pleading Intec's wrongdoing by the clever conceit of casting Intec into a "blame group" of alleged

wrongdoing with Tekkcomm and Suddenlink (curiously Suddenlink is not a party to the lawsuit

despite the allegations of control over the Plaintiffs), never specifying Intec's role, if any, or what

Intec has done in furtherance of the alleged wrongdoing.

        5.     For the reasons detailed above, the Plaintiffs conclusory allegations do not meet

the pleading specificity requirements for a violation of the FLSA under the Federal Rules of Civil

Procedure - - the who, when, where, how and why of any participation by Intec - - and they do not

constitute sufficient notice to Intec to allow it a fair opportunity to know of what it is accused of

and the chance to properly respond.

        6.     For these reasons, Intec prays that the Complaint be dismissed or, alternatively, that

this Court order that Plaintiffs provide a more definite statement as required by the Federal Rules

of Civil Procedure.

        WHEREFORE, Intec prays that the Complaint be dismissed as to Intec, or alternatively,

that the Plaintiffs be required to plead facts specifically as to Intec's involvement in the alleged

wrongdoing.

                                    Respectfully submitted,

                                    STROMBERG STOCK, P .L.L.C.


                                    BY: 11Lti!
                                    Brett Field
                                    State Bar No. 24050596
                                    8750 North Central Expressway, Suite 625
                                    Dallas, Texas 75231
                                    Telephone: (972) 458-5353
                                    Facsimile: (972) 861-5339
                                    E-mail: Brett@strombergstock.com
                                    ATTORNEYS FOR INTEC COMMUNICATIONS, LLC
                                              Page 5 of6
                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was served upon
counsel for Plaintiffs, ~~tPon all counsel of record, by U. S. First Class Mail, postage prepaid
and by ECF on this the ~'aay of June, 2019.

       Bob Whitehurst
       5380 Old Bullard Road
       Suite 600, #363
       Tyler, Texas 75703
       (903) 593-5588
       Attorney for Plaintiffs




                                            Page 6 of6
